           Case 8:19-cr-00061-JVS Document 33 Filed 05/15/19 Page 1 of 1 Page ID #:368

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date     May 15, 2019


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                                     Julian Andre
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:         Present App. Ret.

Michael John Avenatti                               X           X       Dean Steward                               X              X



 Proceedings:        STATUS CONFERENCE RE REPRESENTATION


      Cause is called for hearing and counsel make their apperances. Defendant is represented by Dean
Steward who states he was retained this morning.

       The Court ORDERS the defendant to pay for all services rendered by the Federal Public Defender. The
Federal Public Defender’s Office, represented by Cuauhtemoc Ortega, shall submit a bill for it’s services at the
hourly rate set for the CJA Panel.

        Counsel shall submit a stipulation and proposed order continuing the present Status Conference set for
May 20, 2019 and Trial date set for June 4, 2019 to a tentative trial date. Court and counsel will revisit the trial
date at a future hearing.




                                                                                                               :       20

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                                Page 1 of 1
